The Legislature must have meant Section 29-101, I.C.A., subdivision 14, to authorize "unincorporated associations" which were not "corporations". Giving effect to such intention, respondent Trust would seem reasonably to come within such designation, and is, therefore, a legal entity, and as such entitled to exist and function.
Sections 25-1616 and 25-1619, I.C.A. impose a penal *Page 649 
penalty, but do not inhibit contracts; hence, the deed is not invalid. (A. C. Frost and Company v. Coeur d'Alene MinesCorporation, 312 U.S. 38, 85 L. ed. 500, 61 S.Ct. 414.)
Therefore, and for the above reasons, I concur in affirming the judgment.